Case 4:18-cv-01885-HSG Document 530-12 Filed 11/01/18 Page 1 of 2




       SHARRET EXHIBIT 401
               Case 4:18-cv-01885-HSG Document 530-12 Filed 11/01/18 Page 2 of 2




From:                             Craig Kaufman <ckaufman@tklg-llp.com>
Sent:                             Wednesday, January 24, 2018 1:35 PM
To:                               Sharret, Jonathan
Cc:                               #Philips Prosecution Bar; Acer.Philips-TKLGALL@tklg-llp.com;
                                  viceroy@matters.warrenlex.com; viceroy@wc.com; rsmith@mnat.com; Silver, Daniel
Subject:                          Philips v. Acer


Jonathan, 
 
I write to provide an update on the production of documents relating to products that were identified in Philips’ Third 
Supplemental Identification of accused products. 
 
1. Source code. We have produced additional source code for certain newly accused products on the source code 
computer. It is available for inspection at our office in Redwood Shores. 
2. With the exception of non‐all‐in‐one desktop computers, we have received, and are in the process of producing, 
relevant documents for each product that could be located after a reasonable search. We are producing them on a 
rolling basis as they are processed.  
3. With respect to non‐all‐in‐one desktop computers, which were first accused of infringement in the Third 
Supplemental Identification of accused products, we should have a short call to see if we can short‐circuit some of the 
production issues for these products. 
 
 
Best regards, 
 
Craig 
 
 
                Craig R. Kaufman | Partner 
                TechKnowledge Law Group LLP 
                100 Marine Parkway ∙ Suite 200 ∙ Redwood 
                Shores, CA 94065 
            




                Direct:(650) 517‐5225 | Email: ckaufman@tklg‐
                llp.com  
 
CONFIDENTIALITY STATEMENT: The information in this email may be confidential and/or privileged. This email is 
intended to be reviewed by only the individual or organization named above. If you are not the intended recipient or an 
authorized representative of the intended recipient, you are hereby notified that any review, dissemination or copying 
of this email and its attachments, if any, or the information contained herein is prohibited. If you have received this 
email in error, please immediately notify the sender by return email and delete this email from your system. 
 




                                                           1
